Quinn, Chief Judge
(dissenting):
In my opinion, the testimony by Robinson that the accused would buy any property from him in reduction of his indebtedness, did not make the accused an accomplice with Robinson in the thefts perpetrated by Robinson. If the accused had been tried for larceny on the theory that he was Robinson’s accomplice, the evidence would be wholly insufficient to support a finding of guilty. In any event, this case is entirely unlike United States v Stephen, 15 USCMA 314, 35 CMR 286.
In Stephen, the only evidence that a theft had in fact been committed was established by the accomplice’s testimony. The accused testified in his own defense, and denied that he took any part in the alleged crime. The record of trial, therefore, demonstrated that the accomplice’s testimony was of “vital importance” to the case. Id., at page 318. Here, there is independent evidence that the articles were stolen, and in a pretrial statement by the accused, admitted in evidence, he said he had “got” the stolen property from Private Jackie Cooper. Also, the accused did not testify. Finally, Cooper testified that he, not Robinson, had sold the articles to the accused. He specifically denied the accused had ever told him to “steal things and bring them to him.” Cooper can hardly be regarded as an accomplice of the accused. The record of trial, therefore, demonstrates that an instruction on accomplice testimony was not “all-important to the accused’s defense,” as it was in the Stephen case. There is nothing here to bring this case outside the general rule that, in the absence of a request, it is not error to omit an instruction on accomplice testimony. United States v Winborn, 14 USCMA 277, 281, 34 CMR 57, and United States v Schreiber, 5 USCMA 602, 18 CMR 226. I would affirm the decision of the board of review.